                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

 BRANDON KULHANEK,                              )
                                                )
                Plaintiff,                      )
                                                )
        v.                                      )            No. 4:17-CV-02431-JAR
                                                )
 CINDY GRIFFITH, et. al,                        )
                                                )
                Defendants.                     )

                               MEMORANDUM AND ORDER

       This matter is before the Court on Defendants’ motions to file sealed documents (Doc. No.

78) and to provide Plaintiff with a redacted version of his cell movement logs (Doc. No. 80), as

well as Plaintiff’s motion to stay summary judgment pending resolution of discovery matters.

(Doc. No 72). The Court will grant Defendants’ motion to file the sealed documents. The Court

will also grant the Defendants’ request to provide Plaintiff with the redacted version of the

movement log, given the safety considerations raised by Defendants.

       The Court recognizes that Defendants have complied with its February 26, 2020 Order

wherein they were directed to either produce certain discovery materials or explain why the

materials should not be discoverable. (Doc. No. 75). Given Defendants’ compliance, there are no

outstanding discovery issues preventing Plaintiff from responding to Defendants’ motion for

summary judgment. Therefore, the Court will deny Plaintiff’s motion to stay summary judgment

and direct him to respond to the motion.

       Accordingly,

       IT IS HEREBY ORDERED that Defendants’ motion to file sealed documents (Doc. No.

78) is GRANTED.
       IT IS FURTHER ORDERED that Defendants’ request (Doc. No. 80) to provide Plaintiff

with a redacted version of the bed movement logs (found at Doc. No. 79 at Ex. 2) is GRANTED.

       IT IS FURTHER ORDERED that Plaintiff’s motion to stay summary judgment is

DENIED. (Doc. No. 72). Plaintiff shall respond to Defendants’ summary judgment motion within

thirty (30) days of this Order.



Dated this March 16th, 2020.




                                              JOHN A. ROSS
                                              UNITED STATES DISTRICT JUDGE




                                             2
